Exhibit 10.24

 

[Letterhead of Ilene S. Gordon

Chairman and Chief Executive Officer

Corn Products International, Inc.]

 

March 26, 2010

 

Private and Confidential

 

Ms. Diane Frisch

735 N. East Avenue

Oak Park, Illinois 60302

 

Dear Ms. Frisch

 

I am pleased to confirm our offer of employment to you for the position of Vice
President, Human Resources and welcome you to Corn Products International, Inc.
(the “Company”).  We look forward to having you join our organization according
to the terms supplied in this correspondence.

 

You will be joining Corn Products at a monthly salary of $25,000 which equates
to an annual base salary of $300,000.  Your first day of work will be May 1,
2010.  You are eligible to receive four weeks vacation.

 

You will be presented to the Board of Directors for election as an officer of
the Company on May 19, 2010.  Further, the Company will seek the Compensation
Committee’s approval for the other components of your compensation including
approval of a bonus target of 65% of base salary and a grant under the Company’s
long-term incentive compensation program (“LTIP”) with a total market value of
$256,000 (determined on the date of the grant of the awards) as follows: (1) 50%
will consist of a grant of stock options, the number and exercise price of which
will be determined on the date of grant using a Black Sholes value of Company
stock on such date, and (2) 50% will consist of performance shares, the number
of which will be determined based on the fair market value of Company stock on
the date of grant.  The performance shares can be earned based on the Company’s
total shareholder return over a three year period.  Your participation in the
LTIP will be subject to the terms and conditions of the LTIP and the awards
granted under the LTIP.  The full term of these awards will be provided to you
upon Board approval.

 

In addition to being provided with a Company car, you will be eligible to
participate in all employee benefits provided to senior executives of the
Company, including the following:

 

--------------------------------------------------------------------------------


 

·

 

Qualified defined contribution plan

 

·

 

Able to contribute up to 25% of eligible compensation on either a before-tax or
after-tax basis

 

 

 

 

·

 

Company matches dollar for dollar on first 6% of employee contributions

 

 

 

 

·

 

Company contributions vest 100% after 3 years

·

 

Qualified cash balance plan

 

·

 

Company-provided pay: 3%—10% of eligible compensation, based on years of service

 

 

 

 

·

 

Interest credit equal to short-term U.S. Treasuries

 

 

 

 

·

 

Vests 100% after 3 years

·

 

Nonqualified defined contribution plan

 

·

 

Restores benefits (both employee deferral and employer match) otherwise limited
by IRS

·

 

Nonqualified cash balance plan

 

·

 

Restores benefits otherwise limited by IRS

·

 

Nonqualified deferred compensation

 

·

 

Allows deferral of up to 20% of salary, 100% of annual bonus, and 100% of
performance share plan

·

 

Financial counseling and tax preparation

 

·

 

$5,000 annually

 

In the event of your involuntary termination by the Company without cause you
will be paid severance in the amount of your base annual salary as in effect on
the date of termination.

 

For a period of one-year following your termination of employment with the
Company, you agree that you will not be employed by or otherwise perform
services for any of the following competitors of the Company: ADM, Cargill,
Bunge, Tate & Lyle, Roquette or National Starch, and their affiliates and
successors.

 

Your employment is contingent upon successful completion of a test for the
presence of illegal drugs.  After you sign and return this conditional offer of
employment, please call Pat Palmeri, RN, Occupational Health Nurse, after
April 9 to receive instructions about how to proceed with your drug test.  You
may reach her at (708) 563-5314.

 

Your employment is also contingent upon the results of a background check as
stated on the employment application.  International Profiles is the company
that conducts the background checks for Corn Products, and you should expect to
be contacted by them within the next few days.  During orientation, the benefits
programs will be explained to you and you will be required to provide documents
verifying your legal status to work in the United States.  Your ability to
provide proof of your eligibility to work for Corn Products International, Inc.
in the United States is required by law.

 

On your first day of work, please report to the fifth floor of 5 Westbrook
Corporate Center in Westchester, at 8:30 a.m.  At the reception desk, please ask
for Shari Kujawa (708) 551-2677.

 

2

--------------------------------------------------------------------------------


 

To expedite your placement on the payroll, a Personal Data/New Hire form is
enclosed.  Please complete and return this along with your signed offer letter
in the enclosed, overnight envelope by April 9, 2010.  Please write your name on
this form as it appears on your Social Security card.  You will note there are
two originals of the offer letter, please retain one for your files.

 

As with all employment offers, please realize that your employment is not for
any specific duration and may be terminated at will by either you or the
Company.  Also, the terms of your employment including, but not limited to,
benefits and compensation programs are subject to change at any time.

 

Diane, I am happy that you have chosen to join Corn Products
International, Inc., and I am looking forward to working with you.  If you
should have any questions, please feel free to contact me at 708/551-2591

 

Sincerely,

 

 

 

/s/ Ilene S. Gordon

 

Ilene S. Gordon

 

Chairman, President and Chief Executive Officer

 

 

ISG/lb

Enclosures

 

3

--------------------------------------------------------------------------------


 

Accepted

 

/s/ Diane J. Frisch

 

4/2/10

Signature

 

Date

 

 

May 1, 2010

 

Start Date

 

 

4

--------------------------------------------------------------------------------